Herbert R. Brown, J.,
concurring. I join in the syllabus law announced by the majority today. My concurrence in judgment is based upon an issue not addressed by the majority. In my view, appellant, on the merits, failed to show the absence of a good faith effort to settle. I would not bar the appellant for delay in filing the motion for prejudgment interest when the time for such filing had not been established prior to today’s opinion.
I did have reservations with regard to the discovery afforded to the appellant in support of appellant’s prejudgment interest motion. However, a trial court exercises broad discretion with regard to discovery and, on this record, I am not persuaded that the additional discovery would have altered the merit determination.
Since six of my brethren have elected to resolve this appeal without addressing (1) the discovery issue (in terms of the specifics of this case) or (2) the substantive requirements to maintain a claim for prejudgment interest under R.C. 1343.03(C), I defer an extended expression of views on those significant issues.